internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom p si plr date date re legend decedent spouse child a child b child c child d date date trustee this is in response to your letter dated date in which you requested several ruling concerning the application of sec_2518 and sec_2056 of the internal_revenue_code decedent died on date survived by spouse who was designated as personal representative of the estate under the terms of decedents will executed on date decedent’s residuary_estate is to be held in trust under the terms of the trust the trustee is to pay all the trust income to spouse at least quarterly for life the trustee may distribute corpus to spouse and if advisable to decedent’s descendants in such amounts as the trustee deems advisable to provide for proper help support and maintenance including expenses_incurred by reason of illness or disability upon the death of spouse the trust will terminate and the corpus is to be distributed outright per stirpes to child a child b child c and child d decedent’s personal representative proposes to file a petition in the appropriate local court to sever retroactive to date of death the trust into a marital trust and a family_trust see fsa sec_737 west the terms of each trust will be identical to the current trust terms the decedent’s living descendants who have reached the age of majority will execute and deliver irrevocable written disclaimers renouncing their right to receive discretionary corpus distributions from the marital trust during spouse’s life the personal representative will petition the local court to appoint a guardian ad litem on behalf of those descendants that have not reached the age of majority and unborn descendants it is represented that the decedent’s descendants have not accepted or received any discretionary distributions or any other benefit from the residuary_estate trustee will serve as trustee of the marital trust you have requested the following rulings the disclaimers to be made by or on behalf of the decedent’s descendants with respect to their interests as current discretionary principal beneficiaries of the marital trust will be qualified disclaimers under sec_2518 the decedent’s personal representative may elect to treat the marital trust and the property distributed or allocated to it as qualified_terminable_interest_property under sec_2056 sec_2046 provides that for estate_tax purposes disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the federal estate gift and generation-skipping_transfer_tax provisions will apply to that interest as if it had never been transferred to such person under sec_2518 the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property provided such refusal is in writing the disclaimer is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date which is months after the later of the date on which the transfer creating the interest in such person is made or the day on which such person attains age the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either to the spouse of the decedent or to a person other than the person making the disclaimer under sec_25_2518-1 of the gift_tax regulations if a qualified_disclaimer is made the property is treated for federal gift estate and generation-skipping_transfer_tax purposes as passing directly from the transferor and not from the disclaimant to the person entitled to receive the property as a result of the disclaimer thus the disclaimant is not treated as making a gift under sec_25_2518-2 in general a disclaimer is not a qualified_disclaimer unless the disclaimed interest passes without any direction on the part of the disclaimant to a person other than the disclaimant under sec_25_2518-3 the disclaimer of all or an undivided portion of any separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property in general each interest in property that is separately created by the transferor is treated as a separate interest sec_25_2518-3 example describes a situation where under the terms of a testamentary_trust w is to receive all trust income_for_life the trustee has the power to invade trust corpus for the support and maintenance of d during the life of w at w’s death the trust corpus is payable to d d disclaims the right to receive distributions of trust corpus during w’s lifetime but retains the right to receive the remainder on w’s death the example concludes that d’s disclaimer is a qualified_disclaimer sec_2056 provides that the value of a decedent's taxable_estate shall be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest passing to the surviving_spouse will terminate or fail sec_2056 provides an exception to the terminable_interest_rule in the case of qualified_terminable_interest_property sec_2056 provides that qualified_terminable_interest_property shall be treated as passing to the surviving_spouse and no part of such property shall be treated as passing to any person other than the surviving_spouse thus the value of such property is deductible from the value of the gross_estate under sec_2056 sec_2056 defines the term qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 and the regulations thereunder provide that the surviving_spouse will be considered to have a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person including the surviving_spouse has a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse's lifetime sec_2056 provides that an election under sec_2056 with respect to any property is to be made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that the election referred to in sec_2056 is made on the return of tax imposed by sec_2001 for purposes of sec_20_2056_b_-7 the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date under sec_2044 any property in which the decedent possessed a qualifying_income_interest_for_life and for which a deduction was allowed under sec_2056 is includible in the decedent's gross_estate in the present case we conclude that if the proposed disclaimers are delivered within months of the decedent’s death then the requirements of sec_2518 will be satisfied and each disclaimer will constitute a qualified_disclaimer under sec_2518 furthermore we also conclude that as a result of the disclaimers as proposed the marital trust will satisfy the requirements of sec_2056 and the personal representative may elect to treat the property passing to the marital trust as qualified_terminable_interest_property except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to the taxpayer sincerely assistant chief_counsel passthroughs and special industries by geroge l masnik chief branch enclosure copy for purposes
